DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/113,878 filed on 12/07/2020.
Claims 2-21 are currently pending.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/07/2020, 3/19/2021 and 1/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 6, 9, 13, 16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5, 7, 11 and 13 of U.S. Patent No. 9,424,345.
Claims 2, 8-9 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 6 and 11 of U.S. Patent No. 9,811,587.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 



Instant Application 
US Patent: 9,424,345
2,9,16; A method, a system, a non-transitory comprising: 

   analyzing, by one or more computers, content presented on a single resource; determining, by one or more computers and based on the analysis of the content presented on the single resource, that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic; 


  










  
 selecting, by the one or more computers, a first content item that is relevant to the particular topic based on the determination that the content presented in the first sub-portion of the single resource is relevant to the particular topic; selecting, by the one or more computers, a second content item that is relevant to the different topic based on the determination that the content presented in the second sub-portion of the single resource is relevant to the different topic; organizing, by the one or more computers, presentation of the first content item and the second content item in a manner that causes the first content item to be presented closer to the content in the first sub-portion of the single resource based on the relevance of the content in the first sub-portion to the particular topic, and also causes the second content item to be presented closer to the content in the second sub-portion of the single resource based on the relevance of the content in the second sub-portion to the different topic; and providing, by the one or more computers, the first content item and the second content item for presentation in the single resource as organized.
  
1,7,13. A method, a system, a non-transitory comprising: 

    identifying, in a single resource, multiple different content item slots that are available for presentation of multiple different content items;  
identifying, based on resource content of the single 
resource, two or more groups of terms that are each related to different topics;  
identifying, within the single resource, a first portion that includes a highest number of terms related to a first topic and a second different portion that includes a highest number of terms related to a different topic;  

determining, by the data processing apparatus and based on a document object model of the single resource, that a first content item slot is located in the 
first portion of the single resource and that a second content item slot is located in the second different portion of the single resource;  
determining, based on the two or more groups of terms, an overall topic for the single resource based on terms in both of the first portion and the second portion;  

selecting, by the data processing apparatus, a first content item for the first content item slot based on terms that appear in the first portion of the single 
resource, wherein selecting the first content item for the first content item slot comprises:
identifying one or more eligible content items eligible for presentation based on the terms appearing in the first portion;  
identifying one or more eligible content items eligible for presentation based on the overall topic;  and 
selecting, based on selection scores for the eligible 
content items, one of the eligible content items for presentation in the first content item slot;  
selecting a second different content item for the second different content item slot based on different terms that appear in the second portion of the single resource; and 
updating a user interface presented at a user device to incorporate the first content item into the first content item slot and to incorporate the second content item into the second content item slot. 
 
6,13,20. wherein determining that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic comprises determining that the first sub-portion and the second sub-portion are delineated by a page break or text header.
5,11.  wherein determining that a resource delineator is located between the first content item slot and the second content item slot comprises determining that one of a page break indicator or a text heading is located between the first content item slot and the second content item slot. 





Instant Application 
US Patent: 9,811,587
2,9,16; A method, a system, a non-transitory comprising: 

 analyzing, by one or more computers, content presented on a single resource; determining, by one or more computers and based on the analysis of the content presented on the single resource, that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic; 


  






 selecting, by the one or more computers, a first content item that is relevant to the particular topic based on the determination that the content presented in the first sub-portion of the single resource is relevant to the particular topic; selecting, by the one or more computers, a second content item that is relevant to the different topic based on the determination that the content presented in the second sub-portion of the single resource is relevant to the different topic; organizing, by the one or more computers, presentation of the first content item and the second content item in a manner that causes the first content item to be presented closer to the content in the first sub-portion of the single resource based on the relevance of the content in the first sub-portion to the particular topic, and also causes the second content item to be presented closer to the content in the second sub-portion of the single resource based on the relevance of the content in the second sub-portion to the different topic; and providing, by the one or more computers, the first content item and the second content item for presentation in the single resource as organized.
  


8,15. further comprising: 
    determining an overall topic for the single resource based on aggregate content from the first sub-portion and the second sub-portion of the single resource, wherein the overall topic of the single resource differs from a first topic of the first sub-portion and a second topic of the second sub-portion; selecting a third content item that is relevant to the overall topic based on the determination that the content presented in the single resource is relevant to the overall topic of the single resource; and organizing, by the one or more computers, presentation of the third content item in a manner that causes the third content item to be presented within either the first sub-portion or the second sub-portion of the single resource.
1,6,11. A method, system and non-transitory comprising: 

identifying, by the one or more data processing apparatus and in a single resource, multiple different content item slots that are available for presentation of multiple different content items; identifying, by the one or more data processing apparatus and based on resource content of the single resource, two or more groups of terms that are each related to different topics; determining, by the one or more data processing apparatus, that the single resource has a first portion related to a first topic and a second portion related to a second topic different than the first topic, wherein at least one of the first topic or the second topic differ from an overall topic of the single resource, wherein the determining comprises: determining, by the one or more data processing apparatus, a relevance of a first group of terms corresponding to the first topic to multiple different portions of the resource content; and determining, by the one or more data processing apparatus, that a difference between a first relevance value indicating a degree of relevance of the first group of terms to a first portion of the resource content and a second relevance value indicating a degree of relevance of the first group of terms to a second portion of the resource content is above a predetermined threshold difference in relevance; determining, by the one or more data processing apparatus, that a first content item slot is located in the first portion of the single resource and that a second content item slot is located in the second different portion of the single resource; determining, based on contents of the single resource, that one of a page break indicator or a text heading is located between the first content item slot and the second content item slot; segmenting the single resource based on a location of the resource delineator; 
in response to determining that the difference in the first relevance value of the first group of terms and the second relevance value of the first group of terms is above the predetermined threshold difference in relevance:




selecting, by the one or more data processing apparatus, a first content item for the first content item slot based on the first group of terms that corresponds to the first topic of the first portion of the single resource because the first content item slot is located in the first portion of the single resource; selecting, by the one or more data processing apparatus, a second different content item for the second different content item slot based on a group of terms that correspond to the second topic of the second portion of the single resource because the second content item slot is located in the second portion of the single resource; and providing, by the one or more data processing apparatus, data causing presentation of i) the first content item in the first content item slot and ii) the second content item in the second content item slot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (US 2099/0204485) “Wills”, in view of Zhang et al. (US 2012/0259702) “Zhang”. 
Regarding Claim 2; Wills discloses a method comprising: 
analyzing, by one or more computers, content presented on a single resource (Wills: paragraph [0028] - Content parser 116 may include any suitable hardware software or combination thereof for parsing web pages provided by content publishers 104 and identifying topic(s)/theme(s)) ; 
determining, by one or more computers and based on the analysis of the content presented on the single resource, that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic (Wills: paragraphs [0028-0029] - Content parser 116 may be configured to return a maximum number (e.g., 10) of themes/topics associated with each page. Alternatively, there may be a different number or no limit to the number of themes/topics that can be identified by content parser 116. Content parser 116 may return a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page); 
selecting, by the one or more computers, a first content item that is relevant to the particular topic based on the determination that the content presented in the first sub-portion of the single resource is relevant to the particular topic; selecting, by the one or more computers, a second content item that is relevant to the different topic based on the determination that the content presented in the second sub-portion of the single resource is relevant to the different topic (Wills: paragraph [0029] - Content parser 116 returns a ranked list of themes/topics that identifies the themes/topics in order of greatest to least relevant to the contents of the web page (e.g., such that ads associated with the most relevant theme/topic are more likely to be displayed earlier in a sequence of ads selected by system 106 for display; Fig.3 – Select Ads for placement step 304); 
Wills does not explicitly disclose organizing, by the one or more computers, presentation of the first content item and the second content item in a manner that causes the first content item to be presented closer to the content in the first sub-portion of the single resource based on the relevance of the content in the first sub-portion to the particular topic, and also causes the second content item to be presented closer to the content in the second sub-portion of the single resource based on the relevance of the content in the second sub-portion to the different topic. However, Zhang discloses organizing, by the one or more computers, presentation of the first content item and the second content item in a manner that causes the first content item to be presented closer to the content in the first sub-portion of the single resource based on the relevance of the content in the first sub-portion to the particular topic, and also causes the second content item to be presented closer to the content in the second sub-portion of the single resource based on the relevance of the content in the second sub-portion to the different topic; and providing, by the one or more computers, the first content item and the second content item for presentation in the single resource as organized (Zhang: : Fig. 5 – the highest ranking relating to the search results 510 is placed in region 506 which is closest and visible to the region 510;  The ads have lower ranking are placed in region 508; paragraphs [0038-0039] – the search engine selects a number of highest ranked ads for placement in a first region of the web page and a number of next highest ranked ads for placement in a second region of the web page, and so forth. The approach implemented by advertisement placement module 118 according to the embodiment(s) described herein is thus deemed preferable, as it is able to rank a plurality of ads based on their placement on a web page). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Zhang into the teachings of Wills. One would have been motivated to make this combination to provide method of ranking advertisements separately for each region as a result, the user experience can be enhanced and the advertising revenue can be correspondingly increase as taught by Zhang (Abs). 
Regarding Claim 3; Zhang discloses wherein the first content item being presented closer to the content in the first sub-portion of the single resources comprises organizing presentation of the first content item to have a first presentation distance to the first sub-portion that is less than a second presentation distance of the second content item to the first sub-portion (Zhang: Fig. 5 – the highest ranking relating to the search results 510 is placed in region 506 which is closest and visible to the region 510;  The ads have lower ranking are placed in region 508).  
Regarding Claim 4; Zhang discloses wherein each of the first presentation distance and the second presentation distance is a visual distance or a display distance (Zhang: Fig. 5)).
Regarding claims 9-11 and 16-18; note the rejection of claims 2-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 5-8, 10, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (US 2099/0204485) “Wills”, in view of Zhang et al. (US 2012/0259702) “Zhang”, and further in view of Henkin et al. (US 2011/0213655 - Ids) “Henkin”. 
Regarding Claim 5; Wills and Zhang do not explicitly disclose generating a selection score for a content item based on a bid specified for a particular distribution parameter that matches a topic of the first sub-portion and the first relevance weight of the first location to the first sub-portion; and selecting the content item for distribution based on the selection score. However, Henkin discloses generating a selection score for a content item based on a bid specified for a particular distribution parameter that matches a topic of the first sub-portion and the first relevance weight of the first location to the first sub-portion; and selecting the content item for distribution based on the selection score (Henkin: Fig. 11B – select related content to maximize accumulated Total-score 1114; paragraph [0059 – linking phrases and target candidates may be selected that have the highest total score). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Henkin into the teachings of Wills and Zhang. One would have been motivated to make this combination to enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system and the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant related information as taught by Henkin (Abs.).
Regarding Claim 6;  Henkin further discloses wherein determining that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic comprises determining that the first sub-portion and the second sub-portion are delineated by a page break or text header (Henkin: Fig. 25 – contents 2514, 2512 with headings). Motivation to combine is as same as claim 5 above.
Regarding Claim 7; Henkin further discloses wherein determining that the content presented in a first sub-portion of the single resource is relevant to a particular topic, and that the content presented in a second sub-portion of the single resource is relevant to a different topic comprises: identifying two different images in the single resource; determining that the two different images, including each of a first image and a second image, are related to two different topics; and identifying the first sub-portion as a portion of the single resource within a threshold distance of the first image and the second sub-portion as a portion of the single resource within a threshold distance of the second image (Henkin: Fig. 46; paragraphs [0169, 0876]). Motivation to combine is as same as claim 5 above.
Regarding Claim 8; Henkin further discloses determining an overall topic for the single resource based on aggregate content from the first sub-portion and the second sub-portion of the single resource, wherein the overall topic of the single resource differs from a first topic of the first sub-portion and a second topic of the second sub-portion; selecting a third content item that is relevant to the overall topic based on the determination that the content presented in the single resource is relevant to the overall topic of the single resource; and organizing, by the one or more computers, presentation of the third content item in a manner that causes the third content item to be presented within either the first sub-portion or the second sub-portion of the single resource (Henkin: Fig. 95 – overall topic Sports, first topic can be NBA, second topic can be Tennis, third topic can be Football etc…  paragraphs [0388-0393] – page topic, vector of topics; paragraphs [0407-0408] – topics automotive, animal, computer; Fig. 24p;  paragraphs [1305-1308] – related articles 2414, related videos 2412, advertisements 2420). Motivation to combine is as same as claim 5 above.
Regarding claims 12-15 and 19-21; note the rejection of claims 5-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153